Citation Nr: 1107257	
Decision Date: 02/23/11    Archive Date: 03/04/11

DOCKET NO.  10-33 221	)	DATE
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Fort Harrison, 
Montana


THE ISSUES

1.  Entitlement to increases in the ratings assigned for post-
traumatic stress disorder (PTSD), currently assigned "staged" 
ratings of 30 percent prior to August 11, 2010, and 50 percent 
from that date.

2.  Entitlement to service connection for hypertension, claimed 
as secondary to service connected PTSD.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from March 
1970 to November 1971.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from an October 2009 rating 
decision of the Fort Harrison, Montana Department of Veterans 
Affairs (VA) Regional Office (RO).  An interim, December 2010, 
rating decision, granted a staged increased (to 50 percent) 
rating for PTSD effective August 11, 2010.


FINDING OF FACT

In February 2010, prior to the promulgation of a decision in the 
appeal, VA received notification from the appellant, through his 
authorized representative, that he intended to withdraw his 
appeal seeking an increased rating for PTSD and service 
connection for hypertension; there is no question of fact or law 
remaining before the Board in these matters.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant are met as to the claims seeking an increased rating 
for PTSD and service connection for hypertension; the Board has 
no further jurisdiction in these matters.  38 U.S.C.A. §§ 7104, 
7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claims.  However, given the appellant's expression 
of intent to withdraw his appeal in the matters of the rating for 
PTSD and service connection for hypertension, further discussion 
of the impact of the VCAA on such matters is not necessary.

Legal Criteria, Factual Background, and Analysis

The Board has jurisdiction where there is a question of law or 
fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. 
§ 20.101.  Under 38 U.S.C.A. § 7105, the Board may dismiss any 
appeal, which fails to allege specific error of fact or law in 
the determination being appealed.  An appeal may be withdrawn in 
writing at any time before the Board promulgates a decision.  
38 C.F.R. § 20.202.  Withdrawal may be by the appellant or by his 
authorized representative.  38 C.F.R. § 20.204.

In a written statement received on February 4, 2010, the 
Veteran's representative stated that the Veteran wished to 
withdraw his appeal seeking an increased rating for PTSD, stating 
that the Veteran was satisfied with the December 2010 rating 
decision increase of the rating from 30 to 50 percent.  In a 
statement received on February 15, 2010, the representative 
clarified that the February 4, 2010 statement was also a request 
to withdraw the appeal in the matter if service connection for 
hypertension.  Hence, there is no allegation of error of fact or 
law for appellate consideration on these claims.  Accordingly, 
the Board does not have jurisdiction to consider an appeal in 
these matters, and the appeal must be dismissed.


ORDER

The appeal seeking an increased rating for PTSD is dismissed.

The appeal seeking service connection for hypertension is 
dismissed.

_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


